                    Case 1:20-mj-09320-UA Document 12 Filed 09/29/20 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No. 20-MJ-09320                                                        Date   9/29/2020
     USAO No. 2020R00831

The Government respectfully requests the Court to dismiss without prejudice the

 ✔      Complaint                  Removal Proceedings in


United States v.      Jose Soler

The Complaint/Rule 40 Affidavit was filed on                  09/01/2020

✔     U.S. Marshals please withdraw warrant




                                                                                             Digitally signed by MICHAEL HERMAN
                                                                   MICHAEL HERMAN            Date: 2020.09.29 10:09:33 -04'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E:   9/29/2020

                                                                         Robert W. Lehrburger
                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                         2020.07.13
